                   Case 1:19-cr-00784-GHW Document 37 Filed 01/22/21 Page 1 of 1




                                                                                                  USDC SDNY
                                                                                                  DOCUMENT
                                                                                                  ELECTRONICALLY FILED
           MEMORANDUM ENDORSED                                                                    DOC #:
                                                                                                  DATE FILED: 1/21/2021
                                                                         January 21, 2021

       Via ECF Only
       Honorable Gregory H. Woods
       United State District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                           Re:       United States of America v. Jorge Castillo
                                     Case No.: 19-CR-784(GHW)

       Your Honor:

              This office represents Jorge Castillo, the defendant in the above referenced matter
       which is pending before the Court. We write to respectfully request an extension of of
       30 days for the parties to submit/exchange materials and otherwise comply with Rule
       6 of the Court s Individual Rules. The parties are actively engaged in discussions
       towards a disposition in this matter which will obviate the need for a trial. The
       requested extension of time will permit the Government to review and consider the
       Defendant s application for a plea or disposition short of the pending charges.

              AUSA Wolf and I have discussed the instant application and the Government
       agrees with this request.

                 The Court s consideration of this request is respectfully appreciated. Thank you.

                                                                            Yours truly,


                                                                            John L. Russo (JR6200)

                 Cc: AUSA Daniel H. Wolf
Application granted in part. The deadline for the parties to submit the pre-trial materials described in the Court's December 3, 2020 order, Dkt.
No. 34, is extended to February 5, 2021. This is a three week extension from the date on which those materials were due--January 15, 2021.
The Court is disappointed that the parties failed to comply with the Court's scheduling order. Disregard of the court-ordered schedule by counsel
for the United States is particularly disappointing--and unusual. The Court expects that counsel will request an extension of time if desired
before the deadline--not nearly a week after the deadline, and only after prompted by the Court. The Court's individual rules require that
extensions of time be requested at least two business days prior to the deadline sought to be extended absent an emergency. See Rule 2(E). The
Court hopes that counsel do not take the message from this post hoc extension of time that their decision to disregard the Court's scheduling
order was appropriate, or that scheduling orders can be disregarded without consequences. That the parties are engaged in discussions to resolve
the case does not excuse compliance with the order. The parties should not expect further extensions of time.
The Clerk of Court is directed to terminate the motion pending at Dkt. No. 36.
SO ORDERED.
January 21, 2021
